195 S.W.3d 11 (2006)
Timothy T. RAW, Appellant,
v.
Carol Jo ENTWISTLE, Respondent.
No. ED 86290.
Missouri Court of Appeals, Eastern District, Division One.
June 27, 2006.
Elaine A. Pudlowski, Clayton, MO, for appellant.
Lawrence G. Gillespie, Clayton, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Timothy Raw ("Husband") appeals a judgment of the Circuit Court of the City of St. Louis dissolving his marriage to Carol Entwistle ("Wife"). Husband contends that the trial court erred in entering judgment because an oral settlement agreement announced at trial was not sufficiently "spread upon the record" and because the judgment addressed issues that were not agreed to in the oral settlement.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).